GIBSON, J.
(dissenting). I think that paragraph 1 of the syllabus is a correct *114statement of the law, but it has been misapplied here. Syllabus 1 is as follows:
“To constitute abandonment of an easement there must not only be an actual relinquishment, but an intention to abandon, and this is a question of fact to be determined under all of the evidence.”
In 1907 defendant’s predecessor in title acquired a part of the land in question and erected thereon its Coal Creek Reservoir. The remainder of the land in question was acquired in 1914 and the reservoir was enlarged.
Thereafter plaintiff acquired his interest in the property.
Plaintiff’s evidence was summarized in his brief as follows:
Plaintiff, W. G. Rogers, testified that he was the owner and in possession of the property by purchase; that his warranty deeds contained no reference or exception regarding the railroad right of way; that he knew of the regular right of way across the land and discovered that the defendant claimed other portions of the land for water right purposes. He made inquiry and discovered guardianship proceedings in the office of the court clerk wherein and whereby the M., O. & G. Railway Company acquired water easements on portions of the land.
Plaintiff, Rogers, testified that the dam went out about 1930 and about that time the pump house facilities and water tanks were removed from the premises and that they had never been reconstructed in whole or in part; that there had been no water impounded since the dam went out; that the old lake bed had grown up in weeds, brush and trees, some of them 30 or 40 feet high. He further testified that he had the land in controversy fenced and used it as á pasture; that he had paid the ad valorem taxes for 1942 and prior years.
Plaintiff’s witness, F. T. Dresser, testified that he, Alf Sanders, and Henry Collins tore down and removed the water tank and pump house in 1931 and 1932.
Plaintiff’s witness, A. T. Sanders, testified that he helped take the tank down and remove it from the right of way; that the dismantling was authorized by Mr. Luper, section foreman; that the pump station was dismantled and removed sometime in the month of January, 1931; that the dam was holding water at that time; that he didn’t know when the dam went out but that he had heard several different things about it in February, 1937; that in February, 1937, the lake bed had already grown up in willows and cottonwood trees, some of them 30 or 40 feet high. He testified that the railroad took no water from the station after the removal of the tank and pump house and had made no effort to replace the dam or rebuild the pump station and pump house. He further testified that he was in actual possession of the lake bed under the lease from the plaintiff; that it was under fence and that he was using it as grazing land.
Defendant’s evidence disclosed that the property had at all times been reported to the Interstate Commerce Commission as its property, and that the property had been returned by it to the Oklahoma Tax Commission for taxation and the taxes had been paid to Hughes county. There was detailed testimony as to the necessity of a railroad to have a water supply not only for present needs of operation of its trains but also to have such facilities in reserve. Also that the discontinuance of taking the Coal Creek water was not a permanent change and that it had never been the defendant’s intention to abandon the Coal Creek Reservoir permanently as a source of water supply for the operation of its trains.
The burden was on the plaintiff to establish by conclusive proof defendant’s intention to abandon the reservoir. In Brogden et ux. v. Billington et ux., 197 Okla. 411, 172 P. 2d 332, we said:
*115“To constitute abandonment of an easement the acts relied upon must be of a conclusive nature; mere inconsistent acts are not sufficient.”
The general rule is stated in 28 C. J. S. §748, as follows:
“Where an abandonment or extin-guishment is relied on, the facts giving rise to such abandonment or extinguishment must be established by clear and unequivocal evidence; and it has been said that in such case more evidence is required than to establish the title to land by adverse possession.”
Defendant’s general superintendent testified that the water conditions of the defendant had recently been considered, and that the Coal Creek Reservoir was the only available water station in the event the one at Tupelo had to be closed. And that in the operation of the railroad he had relied on the existence of such a reserve at Coal Creek.
In St. Louis-San Francisco Ry. Co. v. McBride, 104 Okla. 216, 231 P. 284, we said:
“Neither courts nor juries nor the general public may be permitted to conjecture that a portion of such right of way is no longer needed for the use of the railroad and title to it has vested in whomsoever chooses to occupy the same. The whole of the granted right of way must be presumed to be necessary for the purposes of the railroad as against a claim by an individual of an exclusive right of possession for private purposes.”
In 51 C. J. 510, the general rule is stated as follows:
“In the absence of statute otherwise it is ordinarily a question for the railroad company, when acting in good faith, to decide what lands are reasonably necessary for the purposes of its road.”
Plaintiff introduced no proof of abandonment except the removal of the structures in 1931 and the breaking of the dam in the year before the suit was filed.
“ . . . the necessity of immediate use is not essential to preserve the right of the railroad.” Midland Valley R. Co. v. Jarvis, 29 Fed. 2d 539, 540.
See, also, Midland Valley R. Co. v. Sutter, 28 Fed. 2d 163.
In Dow et al. v. Worley, 126 Okla. 175, 256 P. 56, we held:
“To constitute abandonment in respect of property, there must be a concurrence of the intention to abandon, and an actual relinquishment of the property, so that it may be appropriated by the next comer. In determining whether one has abandoned his property rights, the intention is the first and paramount object of inquiry, for there can be no abandonment without the intention to abandon.”
Plaintiff’s evidence only shows non-use and the removal of structures which, according to the proof, it was easier and less expensive to remove and rebuild than to maintain. The record discloses no acts “of a conclusive nature” of abandonment.
For these reasons, I think the judgment of the trial court should be reversed.
Mr. Justice BAYLESS and Mr. Justice WELCH concur in these views.